Order of the Court

In the matter of the application of E. J. Van Court for the allowance of fees and expenses in case no. H-510, the court approves the findings of the commissioner filed June 2, 1934.
The judgment entered in case no. H-510 was for the sum of $144,106.01, and the court allows to said E. J. Van Court as an attorney’s fee ten percent of said sum, or $14,410.60.
Under the acts of Congress approved May 29, 1928, 45 Stat. 944, and February 14, 1931, 46 Stat. 1139, there has been advanced and paid to E. J. Van Court a total sum of $19,199.24. Both of the above-mentioned acts provide as follows:
“ That any sums allowed and paid under this act to the attorneys shall be reimbursable to the credit of the Creek Nation out of any amount or amounts which may hereafter be decreed by the Court of Claims to said attorneys for their services and expenses in connection with the Creek tribal claims and suits under the above-mentioned act of May 24, 1924.”
*779Under the contract which Mr. Van Court had with the Indians, duly approved as the law requires, provision was made therein for the services of accountants. Under the provisions of this contract Mr. Van Court has incurred liabilities for services of this character to Messrs. Henry & Wright, of Muskogee, Oklahoma, in the sum of $6,138.44, and to James A. Councilor for similar services in the sum of $5,472, a total of $11,610.44, which sum is still unpaid and remains a liability.
The Creek Nation is entitled to a credit of $19,199.24 heretofore paid to E. J. Van Court, leaving a balance due him of $26,021.04, for which amount judgment will be awarded.
The findings disclose a controversy between the attorneys arising out of an assignment by said E. J. Van Court to certain attorneys of a twenty-five percent interest in his contract with the Creek Nation. The findings, we think, disclose the facts, but the court is without jurisdiction to entertain a controversy of this character involving their respective rights under the contract and assignment. See the case of William Beddo v. United States, 28 C.Cls., 69.
We summarize the allowances in the following table:
Attorney’s fee allowed to E. J. Van Court_$14,410. 60
Expenses heretofore advanced under the 2 acts mentioned- 19,199.24
Liability incurred for balance due the accountants_ 11, 610.44
Total_ 45, 220. 28
Less credit to Creek Nation for expenses heretofore advanced of_ 19,199. 24
Balance due E. J. Van Court- 26, 021.04
It is therefore ordered this 4th day of June 1934 that there be paid to said E. J. Van Court in full as attorney’s fee and expenses said sum of twenty-six thousand, twenty-one dollars and four cents ($26,021.04).
By the court.